ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-199, concluding that JACK S. EZON of DEAL, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 5.5(b) (assisting a person who is not a member of the bar in performance of activity that constitutes the unauthorized practice of law), and good cause appearing;
It is ORDERED that JACK S. EZON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.